Third District Court of Appeal
                                State of Florida

                         Opinion filed December 20, 2018.

                                ________________

                                   No. 18-2532
                            Lower Tribunal No. 18-1804
                               ________________


                                  Alvaro Elias,
                                    Appellant,

                                        vs.

                             The State of Florida,
                                     Appellee.


         An Appeal from the Circuit Court for Miami-Dade County, Diane V. Ward,
Judge.

      Carlos J. Martinez, Public Defender, and Natasha Baker-Bradley, Assistant
Public Defender, for appellant.

      Pamela Jo Bondi, Attorney General, and Gabrielle Raemy Charest-Turken,
Assistant Attorney General, for appellee.

Before LOGUE, SCALES and LINDSEY, JJ.

   ON MOTION TO REVIEW ORDER DENYING POST-TRIAL RELEASE

              PER CURIAM.
      Alvaro Elias seeks review of the trial court’s denial of Elias’s Florida Rule of

Criminal Procedure 3.691(b) motion for post-trial release pending review of his

conviction and sentence. We have jurisdiction. See Fla. R. App. P. 9.140(h)(4). In

denying Elias’s motion for post-trial release, the trial court was required to enter a

written order setting forth the factual basis on which the court reached its decision

and the reasons for its denial. See Fla. R. Crim. P. 3.691(b); Fla. R. App. P.

9.140(h)(3). The lower court committed reversible error in failing to enter such a

written order. See Metayer v. State, 52 So. 3d 691, 692 (Fla. 4th DCA 2010);

Montgomery v. State, 788 So. 2d 274, 275 (Fla. 4th DCA 2000); Buckhalter v. State,

416 So. 2d 862, 862 (Fla. 1st DCA 1982). Accordingly, we grant Elias’s motion for

review, reverse the denial of Elias’s motion for post-trial release, and remand for the

lower court to reconsider Elias’s motion in accordance with the applicable criminal

and appellate rules within three days of the date of this opinion. If the lower court

again denies post-trial release, it must make the necessary written findings to support

the denial.

      Reversed and remanded for further proceedings consistent with this opinion.




                                          2